
	

114 HRES 413 IH: Honoring the victims of hate crimes of Islamophobia and anti-immigrant sentiment, in the aftermath of September 11, 2001, where individuals were targeted by violence and hatred, because they were Muslim or perceived to be Muslim.
U.S. House of Representatives
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 413
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2015
			Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Carson of Indiana, Mr. Tonko, and Mr. Honda) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the victims of hate crimes of Islamophobia and anti-immigrant sentiment, in the aftermath
			 of September 11, 2001, where individuals were targeted by violence and
			 hatred, because they were Muslim or perceived to be Muslim.
	
	
 Whereas Arab, South Asian, Sikh, and Muslim American communities have been the targets of numerous hate crimes since the events of September 11, 2001;
 Whereas Islamophobia is a growing threat to communities and is on the rise, since the events of September 11, 2001;
 Whereas Islamophobia is actively being spread by a network of closely connected and well-funded organizations and activists that seek to propagate misinformation about Arabs, Islam, and American Muslims and provide support for legislation that curtails the rights of religious minorities;
 Whereas the Muslim population in the United States is estimated at around 7,000,000 and is made up of diverse ethnic participants;
 Whereas the Arab population in the United States is estimated at around 3,500,000, and that community is made up of diverse religious beliefs and countries of national origin;
 Whereas though many people may identify Muslims as being Arab, close to two-thirds of the Arab population is Christian;
 Whereas the Muslim community is incredibly diverse and made up of not only of Arabs, but also South Asians, Turks, Iranians, Bosnians, Malays, Indonesians, Nigerians, Somalis, Liberians, Kenyans, and Senegalese among others;
 Whereas the FBI identifies hate crime as traditional offense like murder, arson, or vandalism with an added element of bias.;
 Whereas the war on terror in response to the September 11, 2001, attacks has increased instances of Islamophobia and hate crimes committed against Muslims, or those thought to be Muslim;
 Whereas in 2001, reported FBI data showed there were 481 incidents made up of 546 offenses having 554 victims of crimes motivated by bias toward the Islamic religion or committed against those perceived to be Muslim;
 Whereas hate crimes touch not only the individual victim, but they also affect the entire group associated with the particular bias motivation;
 Whereas unfair and inaccurate stereotyping can make victims of all who share the same race, religion, ethnicity or national origin, sexual orientation, or disability;
 Whereas the rise of hate speech in the media contributes toward creating social bias against a sector of society, which fuels the ignorance that can drive certain individuals toward acts of hatred and violence;
 Whereas the ADC (American Arab Anti-Discrimination Committee) documented over 700 violent incidents targeting Arab Americans in the first nine weeks following the September 11, 2001, terrorist attacks;
 Whereas Balbir Singh Sodhi, a Sikh, was gunned down in Mesa, Arizona, on September 15, 2001; Whereas Waqar Hasan was murdered in Dallas, Texas, on September 15, 2001;
 Whereas Adel Karas, an Egyptian Coptic Christian, was murdered in San Gabriel, California, on September 15, 2001;
 Whereas Ali Almansoop was murdered in Lincoln Park, Michigan, on September 17, 2001; Whereas Abdo Ali Ahmed was murdered in Reedly, California, on September 29, 2001;
 Whereas Vasudev Patel, a Hindu, was murdered in Dallas, Texas, on October 4, 2001; Whereas Abdullah Nimer was murdered in Los Angeles, California, on October 13, 2001;
 Whereas Ali W. Ali was murdered in Minneapolis, Minnesota, on October 15, 2001; and Whereas Ramez Younan was murdered in Los Angeles, California, on October 18, 2001: Now, therefore, be it
	
 That the House of Representatives— (1)wishes to recognize the victims and express condolences to surviving family members for this senseless loss of life due to Islamophobic hate crimes or hate crimes committed against those perceived to be Muslim in the United States;
 (2)represents and upholds the human rights and dignity of all its citizens and decries the escalation of intimidation, violence, vandalism, and arson which continues to be on the rise against people or institutions perceived to be Muslim; and
 (3)recognizes the positive contributions which Arabs, Muslims, Sikhs, and South Asians make to United States society as part of the diverse fabric of cultures in the Nation and affirms to uphold the rights of religious freedom enshrined in the Constitution.
			
